DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,352,041 to Fullerton et al.
Regarding claim 1, Fullerton discloses a tamper evident delivery bag assembly (Figs. 5-7) comprising: a sheet-like first panel, an opposed sheet-like second panel, and a bottom each the first and second panel having an interior surface that faces the opposing panel and an exterior surface, each panel further including a respective upper section terminating at an upper first edge of said first panel and an opposed upper second edge of said second panel, said first and second edges cooperating to define a bag opening into a content receiving region extending between the bag opening, panels and the bottom, the upper sections being movable between an opened condition and a closed condition, orienting the first and second edges generally in opposed, adjacent, relationship to one another; an elongated, single use closure tape member (closure flap 54) laterally mounted to the first panel upper section with a band of adhesive (60) at a middle lateral portion tape member, and having an upper lateral portion extending laterally above the first edge thereof in an unsealed condition (Fig. 6), the tape 
Insofar as the closure flap (86), band of adhesive (88), and release strip (90) in the Fullerton et al. bag assembly meets the claimed structure of the “note tab”, as discussed above, Fullerton et al. meets the structure implied by the functional recitation “preventing adherence of the note tab to the exterior surface of said first panel, wherein, when the protective cover is removed, the note can be placed between the tab adhesive of said note tab and the exterior surface of the first panel, and adhered therebetween in a mounted condition.”
Regarding claim 4, Fullerton et al. discloses the claimed invention, except it is uncertain if the vertical dimension of the tab extends downwardly from a lower edge of the middle lateral portion of the closure tape member (i.e., the portion of closure flap 54 between the wide strip of adhesive 64 and the band of adhesive 88) in the range of about ¼ inch to about 1½ inches.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to extend the vertical dimension of the tab from a lower edge of the middle lateral portion of the closure tape member in the range of 
Regarding claim 10, Fullerton et al. discloses each of the first panel and the second panel have respective first side edges cooperatively joined for securing therewith on one side of the bag assembly, and respective second side edges cooperatively joined for securing therewith on an opposite side of the bag assembly.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,352,041 to Fullerton et al. and U.S. Patent No. 2,128,196 to Vogel.
Fullerton et al. discloses the claimed invention, except for the tape member (closure flap 54) including a plurality of elongated scoring slits extending in a direction substantially transverse to the respective first and second edge of the respective first and second panel.  Vogel teaches that it is known in the art to provide a plurality of elongated scoring slits extending in a direction substantially transverse to respective first and second edges of respective first and second panels in a closure flap in an analogous container.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the tape member with a plurality of elongated scoring slits extending in a direction substantially transverse to the respective first and second edge of the respective first and second panel in the Fullerton et al. bag assembly, as in Vogel, in order to clearly disclose any attempt of unauthorized opening.

Allowable Subject Matter
Claims 12-22 are allowed.

Claims 2, 3, and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Applicant remarks that the limitation that the note tab extends downwardly below at least a part of the middle lateral portion defines over the closure flap (82) in the applied prior art because the closure flap (82) extends laterally across the entire width of the rear wall of the bag.  However, the closure flap (82) extending downwardly below the entire middle lateral portion in the prior art meets the structure encompassed by the recitation “below at least a part of said middle lateral portion”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734